Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Copending Application No. 15/993645 (US 20180356722) is now abandoned. Please amend the specification at page 1 to include references to the parent application and its status as now abandoned.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. 20070270522 and Yamaguchi et al. JP 2012-189996. 
	Akutsu et al. 20070270522  teaches oxime esters bounded by formula (1), 

    PNG
    media_image1.png
    155
    269
    media_image1.png
    Greyscale
where X represents a halogen atom or alkyl group. R1, R2, and R3 each independently represent R, OR, COR, SR, CONRR', or CN, wherein R and R' each represent an alkyl group, an aryl group, an aralkyl group, or a heterocyclic group; these groups may be substituted with (a) halogen atom(s) and/or (a) heterocyclic group(s); the alkylene moiety in the alkyl or aralkyl group may be interrupted by (an) unsaturated bond(s), (an) ether bond(s), (a) thioether bond(s), or (an) ester bond(s); and R and R' may form a ring. Y.sup.1 represents an oxygen, sulfur, or selenium atom; A represents a heterocyclic group; m represents an integer 0-4; p represents an integer 0-5; and q represents 0 or 1 [0015]. Exemplified photoinitiators includes compound 1 [0025].  Example 17 [0093], combines 12g of a styrene-acrylic copolymer, 4.0g of dipentaerythritol hexacrylate (polymerizable monomer), 1.3g of compound 1 (reproduced below), 1.3g of 2,2-bis(2-chlorophenyl)-4,5,4’,5’-tetraphenyl-1,2’bimimidazole, 0.7g of pigment 254, 0.3g of pigment yellow 138 and ethyl cellulose solvent [0103]. 

    PNG
    media_image2.png
    182
    438
    media_image2.png
    Greyscale


 In the present invention, a monofunctional or polyfunctional epoxy compound may be used for adjusting acid value to obtain improved performances in development of the photosensitive composition of the present invention. The photosensitive composition of the present invention preferably has an acid value of its solid content in a range from 60 to 120 mg KOH/g, and the monofunctional or polyfunctional epoxy compound is preferably used in such an amount that the acid value of the resultant composition falls in this range.  The monofunctional epoxy compound includes glycidyl methacrylate, methyl glycidyl ether, ethyl glycidyl ether, propyl glycidyl ether, isopropyl glycidyl ether, butyl glycidyl ether, isobutyl glycidyl ether, tert-butyl glycidyl ether, pentyl glycidyl ether, hexyl glycidyl ether, heptyl glycidyl ether, octyl glycidyl ether, nonyl glycidyl ether, decyl glycidyl ether, undecyl glycidyl ether, dodecyl glycidyl ether, tridecyl glycidyl ether, tetradecyl glycidyl ether, pentadecyl glycidyl ether, hexadecyl glycidyl ether, 2-ethylhexyl glycidyl ether, allyl glycidyl ether, propargyl glycidyl ether, p-methoxyethyl glycidyl ether, phenyl glycidyl ether, p-methoxy glycidyl ether, p-butylphenol glycidyl ether, cresyl glycidyl ether, 2-methylcresyl glycidyl ether, 4-nonylphenyl glycidyl ether, benzyl glycidyl ether, p-cumylphenyl glycidyl ether, trityl glycidyl ether, 2,3-epoxypropyl methacrylate, epoxidized soybean oil, epoxidized linseed oil, glycidyl butyrate, vinylcyclohexane monooxide, 1,2-epoxy-4-vinylcyclohexane, styrene oxide, pinene oxide, methylstyrene oxide, cyclohexene oxide, propylene oxide, compounds No. 21 and No. 22 below, and the like. ##STR13##  As the polyfunctional epoxy compound, it is preferred to use one or more compounds selected from the group consisting of bisphenol-type epoxy compounds and glycidyl ethers because such compounds provide alkali-developing resin compositions or colored alkali-developing resin compositions with more excellent characteristics. As the bisphenol-type epoxy compound, there may be used, for example, an alkylidenebisphenol polyglycidyl ether-type epoxy compound such as bisphenol A glycidyl ether, bisphenol F glycidyl ether, and bisphenol Z glycidyl ether; a hydrogenated bisphenol-type epoxy compound, and the like. The glycidyl ether includes ethylene glycol diglycidyl ether, propylene glycol diglycidyl ether, 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, 1,8-octanediol diglycidyl ether, 1,10-decanediol diglycidyl ether, 2,2-dimethyl-1,3-propanediol diglycidyl ether, diethylene glycol diglycidyl ether, triethylene glycol diglycidyl ether, tetraethylene glycol diglycidyl ether, hexaethylene glycol diglycidyl ether, 1,4-cyclohexanedimethanol diglycidyl ether, 1,1,1-tri(glycidyloxymethyl)propane, 1,1,1-tri(glycidyloxymethyl)ethane, 1,1,1-tri(glycidyloxymethyl)methane, and 1,1,1,1-tetra(glycidyloxymethyl)methane [0036-0038]. 
 To the photosensitive composition of the present invention, a colorant may be further added to form a colored photosensitive composition. The colorant includes a dye, a pigment, a natural pigment, and the like. These colorants may be used alone or as a mixture of two or more. The pigment includes Pigment Red 1, 2, 3, 9, 10, 14, 17, 22, 23, 31, 38, 41, 48, 49, 88, 90, 97, 112, 119, 122, 123, 144, 149, 166, 168, 169, 170, 171, 177, 179, 180, 184, 185, 192, 200, 202, 209, 215, 216, 217, 220, 223, 224, 226, 227, 228, 240, and 254; Pigment Orange 13, 31, 34, 36, 38, 43, 46, 48, 49, 51, 52, 55, 59, 60, 61, 62, 64, 65, and 71; Pigment Yellow 1, 3, 12, 13, 14, 16, 17, 20, 24, 55, 60, 73, 81, 83, 86, 93, 95, 97, 98, 100, 109, 110, 113, 114, 117, 120, 125, 126, 127, 129, 137, 138, 139, 147, 148, 150, 151, 152, 153, 154, 166, 168, 175, 180, and 185; Pigment Green 7, 10, and 36; Pigment Blue 15, 15:1, 15:2, 15:3, 15:4, 15:5, 15:6, 22, 24, 56, 60, 61, 62, and 64; Pigment Violet 1, 19, 23, 27, 29, 30, 32, 37, 40, and 50; carbon black, Pigment Black 7, titanium black; and inorganic pigments such as titanium oxide, barium sulfate, calcium carbonate, magnesium carbonate, zinc oxide, lead sulfate, lead yellow, zinc yellow, red iron oxide (red iron oxide (III)), milori blue, cadmium red, ultramarine blue, iron blue, chromium oxide green, cobalt green, cobalt blue, artificial iron blue, umber, silica, alumina, and talc [0033-0034]. Examples 4 to 8 ,which use compound 1 as the photoinitiator has improved sensitivity, resolution, and alkali resistance compared to comparative example 4 using another carbazole based oxime as evidenced in table 1 (page 18). Examples 4 and 8 use carbon black as the pigment.
	Yamaguchi et al. JP 2012-189996 teaches the photosensitive compositions of examples 1-20, which includes a mixture of 80 parts oxime photoinitiators (B1-12) and 20 parts of a second photoinitiator (C1 to C9) in an 80/20 ratio in a composition with 310 parts of  resin A, 175 parts dipenterythritol hexaacrylate, 450 parts of carbon black pigment, and solvents, which were then coated and evaluated  [0071-0083]. 

    PNG
    media_image3.png
    132
    210
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    100
    232
    media_image4.png
    Greyscale


C7 is 2,2-bis(2-chlorophenyl)-4,5,4’,5’-tetraphenyl-1,2’bimimidazole and C8 is 4-methoxystyryl) phenyl] -4,6-bis (trichloromethyl) -1,3,5-triazine [0076]. Examples 7 and 8 have similar sensitivities (109 and 105 mJ/cm2), but the taper angle using the triazine is 55 degrees, while that using 2,2-bis(2-chlorophenyl)-4,5,4’,5’-tetraphenyl-1,2’bimimidazole is 74 degrees (table 1).  Other photoinitiators are disclosed at [0045] including 2-benzyl-2-dimethylamino-1- (4-morpholinophenyl) butanone-1,2-methyl-1- [4- (methylthio) phenyl] -2-morpholino-propane 1-one, 2-benzyl-2-dimethylamino-1- (4-dimethylaminophenyl) butanone-1,2 (4-methylbenzyl) -2-diethylamino-1- (4-morpholinophenyl) butanone - 1,2-methyl-1-phenyl-2-morpholino-1-one, 2-methyl-1- [4- (hexyl) phenyl] -2-morpholino-1-one, 2-ethyl amino-1- (4-morpholinophenyl) alpha-aminoketone photopolymerization initiators such as butanone-1; 1-phenyl-2-hydroxy-2-methyl propane - - one, 1- (4-isopropylphenyl) -2-hydroxy-2-methylpropan-1-one, 4- (2-hydroxyethoxy) phenyl - (2-hydroxy-2-propyl) ketone, 1-hydroxycyclohexyl α- hydroxyketone-based photopolymerization initiators such as phenyl ketone; benzoin, benzoin methyl ether, benzoin ethyl ether, benzoin propyl ether, benzoin photopolymerization initiators such as benzyl methyl ketal; benzophenone, benzoyl benzoate, methyl benzoyl benzoate , 4-phenyl benzophenone, hydroxybenzophenone, acrylated benzophenone, 4-benzoyl-4'-methyl diphenyl sulfide, benzophenone photopolymerization initiators such as 4,4'-bis-diethylamino benzophenone, thioxanthone, 2-chlorothioxanthone, 2-methyl thioxanthone, isopropyl thioxanthone, 2,4-thioxanthone photopolymerization initiators such as diisopropyl thioxanthone; 2,4,6-trichloro -s- triazine, 2-phenyl-4,6 bis (trichloromethyl) -s-triazine, 2-(p-methoxyphenyl) -4,6-bis (trichloromethyl) -s-triazine, 2-(p-tolyl) -4,6-bis (trichloromethyl) -s-triazine, 2- Pipeniru -4.6- bis (trichloromethyl) -s-triazine, 2,4-bis (trichloromethyl) -6-styryl -s-triazine, 2- (naphth-1-yl) -4,6-bis (trichloromethyl) -s-triazine, 2- (4-methoxy - naphth-1-yl) -4,6 Bis (trichloromethyl) -s-triazine, 2,4-trichloromethyl - (piperonyl) -6-triazine, 2,4-trichloromethyl - (4'-methoxy styryl) -6-triazine, 2- [4- ( 4-methoxy styryl) phenyl] -4,6-bis (triazine-based photopolymerization initiators such as trichloromethyl) -1,3,5-triazine; carbazole-based photopolymerization initiator, 2,2'-bis (2- chlorophenyl) -4,4 ', 5,5'-tetrakis (4-ethoxycarbonyl phenyl) -1,2'-biimidazole, 2,2'-bis (2-bromophenyl) -4,4', 5, 5'-tetrakis (4-ethoxycarbonyl phenyl) -1,2'-biimidazole, 2,2'-bis (2-chlorophenyl) -4,4 ', 5,5'-tetraphenyl-1,2'- Biimidazo Lumpur, 2,2'-bis (2,4-dichlorophenyl) -4,4 ', 5,5'-tetraphenyl-1,2'-biimidazole, 2,2'-bis (2,4,6 - trichlorophenyl) -4,4 ', 5,5'-tetraphenyl-1,2'-biimidazole, 2,2'-bis (2-bromophenyl) -4,4,5,5'- tetraphenyl 1,2'-biimidazole, 2,2'-bis (2,4-dibromophenyl) -4,4 ', 5,5'-tetraphenyl-1,2'-biimidazole, 2,2' bis (2,4,6-bromophenyl) -4,4 ', biimidazole photopolymerization initiators such as 5,5'-tetraphenyl-1,2'-biimidazole; 2-(O-benzoyl oxime ) -1- [4- (phenylthio) phenyl] -1,2-octanedione, 1- (4-methylsulfanyl Butylphenyl) butane-1,2-butan-2-oxime -O- acetate, 1- (4-methylsulfanyl-phenyl) butan-1-one oxime -O- acetate, hydroxyimino (4-methylsulfanyl-phenyl) acetic acid ethyl ester - O- acetate, hydroxyimino (4-methylsulfanyl-phenyl) oxime photopolymerization initiators such as ethyl acetate -O- benzoate; benzimidazolines based photopolymerization initiator represented by the following formulas, and the like . The use of the composition to form black matrices is disclosed [0002]. 
It would have been obvious to one skilled in the art to modify the composition of example 17 of Akutsu et al. 20070270522 by adding an epoxy disclosed to adjust the acid value to obtain improved development of the photosensitive composition as discussed at [0036-0038] of Akutsu et al. 20070270522  and to replace the  2,2-bis(2-chlorophenyl)-4,5,4’,5’-tetraphenyl-1,2’bimimidazole (second photoinitiator) with 4-methoxystyryl) phenyl] -4,6-bis (trichloromethyl) -1,3,5-triazine with a reasonable expectation of improving the sensitivity slightly and decreasing the taper angle based upon the evidence in table 1 of Yamaguchi et al. JP-2012189996.  Further it would have been obvious to modify the resulting compositions by using bisphenol-type epoxy compounds (cardo backbone) as the epoxies, forming black matrices using the composition, using other oxime esters bounded by formula I of Akutsu et al. 20070270522 and/or to using a combination of carbon black, titanium black and a blue pigment within the ranges taught to make a light shielding composition. 
	Alternatively, it would have been obvious to modify example 8 of Yamaguchi et al. JP-2012189996 by replacing the oxime ester used with one of those bounded by formula I of Akutsu et al. 20070270522 with a reasonable expectation of gaining improved sensitivity, resolution, and alkali resistance (relative to the oxime of comparative example 4) and adding an epoxy disclosed to adjust the acid value to obtain improved development of the photosensitive composition as discussed at [0036-0038] of Akutsu et al. 20070270522. Further it would have been obvious to modify the resulting compositions by using bisphenol-type epoxy compounds (cardo backbone) as the epoxies, forming black matrices using the composition, using other oxime esters bounded by formula I of Akutsu et al. 20070270522 and/or to using a combination of carbon black, titanium black and a blue pigment within the ranges taught to make a light shielding composition. 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. 20070270522 and Yamaguchi et al. JP-2012189996, in view of Buhr 4619998.
Buhr 4619998 teaches useful 2-(4-arylvinylphenyl)-4,6-bis(trichloromethyl)-s-triazine photoinitiators  bounded by formula (I). These can be formed form 2-(4-styrylphenyl)-4,6- bis(trichloromethyl)-s-triazine (col 10). Useful photoinitiators include compounds 1 and 2. 
	In addition to the basis above, it would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Akutsu et al. ‘522 and Yamaguchi et al. JP-2012189996 by replacing the triazine photoinitiator of Yamaguchi et al. JP-2012189996 which is compound 2 of Buhr 4619998 with compound 1 of Buhr 4619998, based upon their known equivalence in the art.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. 20070270522 and Yamaguchi et al. JP-2012189996, in view of Park et al. KR 20140096423. 
Park et al. KR 20140096423  (machine translation attached) teaches in production examples 3, a black colored dispersion including carbon black (A), organic black (B) and CI blue 15:6 (C ).

    PNG
    media_image5.png
    112
    460
    media_image5.png
    Greyscale
[0116-0117]. 
These are used in examples 106 with the resin, the epoxy, dipentraerythritol hexacrylate, oxime ester (OXE-02, color dispersion, surfactant and solvent. 
In addition to the basis above, it would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Akutsu et al. ‘522 and Yamaguchi et al. JP-2012189996 by using the black colorant of Park et al. KR 20140096423 based upon its performance.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. 20070270522 and Yamaguchi et al. JP-2012189996, in view of  Buhr 4619998, further in view of Park et al. KR 20140096423.
In addition to the basis above, it would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Akutsu et al. ‘522, Yamaguchi et al. JP-2012189996 and Buhr 4619998 by using the black colorant of Park et al. KR 20140096423 based upon its performance.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Choi et al. KR 2013-104305, in view of Akutsu et al. 20070270522 and Yamaguchi et al. JP-2012189996. 
Choi et al. KR 2013-104305 teaches in embodiment 1, a composition including  a colored dispersion which includes a copolymer (manufacturing examples 1 and 2 [0106-0110]), an oligomer containing an epoxy group, dipentaerythritol hexaacrylate (polymerizable compound),  an oxime photoinitiator (Irgacure OXE-01), solvents and surfactants [0115-0116].  Embodiment 4 adds an 2-(4’ethylbiphenyl-4-yl)4,6-bis(trichloromethyl)-1,3,5-triazine [0121-0122]. 
It would have been obvious to one skilled in the art to modify the composition of embodiment 4 of Choi et al. KR 2013-104305 by replacing the oxime photoinitiator with one of those bounded by formula I taught by Akutsu et al. 20070270522, such as compound 1 based upon the improvements in sensitivity, resolution, and alkali resistance compared to other carbazole based oximes demonstrated in Akutsu et al. 20070270522 and to replace the triazine photoinitiator with the triazine photoinitiator C1-9 of Yamaguchi et al. JP-2012189996 based upon the equivalence of triazines photoinitiators established in Choi et al. KR 2013-104305 at [0085] and Yamaguchi et al. JP-2012189996 at [0045].


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Choi et al. KR 2013-104305, in view of Akutsu et al. 20070270522 and Yamaguchi et al. JP-2012189996, further in view of Buhr 4619998.
In addition to the basis above, it would have been obvious to one skilled in the art to modify the composition rendered obvious by the combination of Choi et al. KR 2013-104305, Akutsu et al. 20070270522 and Yamaguchi et al. JP-2012189996 by replacing the triazine photoinitiator of Yamaguchi et al. JP-2012189996 which is compound 2 of Buhr 4619998 with compound 1, based upon their known equivalence in the art.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. KR 2015-134989, in view of Akutsu et al. 20070270522.
Choi et al. KR 2015-134989 teaches in embodiment 1, a composition including  a colored dispersion which includes a copolymer (manufacturing examples 1-3 [0140-0146]), an oligomer containing an epoxy group, dipentaerythritol hexaacrylate (polymerizable compound),  an oxime photoinitiator of formula 1and triazine of formula 2, solvents and surfactants [0149-0153] and table 1.  
It would have been obvious to one skilled in the art to modify the composition of embodiment 4 of Choi et al. KR 2015-134989 by replacing the oxime photoinitiator with one of those bounded by formula I of Akutsu et al. 20070270522, such as compound 1 based upon the improvements in sensitivity, resolution, and alkali resistance compared to other carbazole based oximes demonstrated in Akutsu et al. 20070270522.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. KR 2015-134989, in view of Akutsu et al. 20070270522, further in view of Park et al. KR 20140096423.
In addition to the basis above, it would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Choi et al. KR 2015-134989, and Akutsu et al. 20070270522 by using the black colorant of Park et al. KR 20140096423 based upon its performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 5, 2022